Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. §121:

I. Claims 1-10 and 15-20, drawn to, a method for treating melanoma in a subject, and a method for increasing the sensitivity of a subject having melanoma to an ICI therapy, comprising administering to the subject a pharmaceutical composition comprising 1) a nucleic acid sequence that encodes GCNT2; 2) an amino acid sequence of GCNT2; and/or 3) a vector comprising the nucleic acid sequence, classified in Class A61K 38/45.
II. Claims 11-14, drawn to, a method for slowing the growth of melanoma cells, the method comprising contacting the melanoma cells with a composition comprising 1) a nucleic acid sequence that encodes GCNT2; 2) an amino acid sequence of GCNT2; and/or 3) a vector comprising a nucleic acid sequence that encodes GCNT2, classified in Class C12Y 204/0115.

Invention I, and Invention II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP 806.05(j). In the instant case, the inventions have different designs and modes of operation, do not overlap in scope and are not obvious variants. For example, the method of Group I requires administration of a nucleic acid, amino acid or vector form of GCNT2 (β-1,6 N-acetylglucosaminyltransferase 2) to a subject for the purpose of treating said subject having melanoma. The method of Group II requires contacting melanoma cells with a composition comprising a nucleic acid, amino acid or vector form of GCNT2, which describes an in vitro assay. The method of Group II does not require administering a nucleic acid, amino acid or vector form of GCNT2 to a subject.

Restriction for examination purposes as indicated is proper because all of the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)  the inventions have acquired a separate status in the art in view of their different classification;
(b)  the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)  the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources or employing different search queries);
(d)  the prior art applicable to one invention would not likely be applicable to another invention;
(e)  the inventions are likely to raise different non-prior art issues under 35 U.S.C. §101 and/or 35 U.S.C. §112(a) paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 or pre-AIA  35 U.S.C. §103(a) of the other invention.

In summary:
1) Applicant must elect one (1) Invention:  I or II.

This Office action is a Restriction/Election action.  A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this action.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651         

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631